DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 06/18/2021. Claims 1-12 are pending in the case. Claims 1, 7, and 10 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are 

Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Phillipps et al. (U.S. Pat. App. Pub. No. 2014/0358825, hereinafter Phillipps) in view of deValk et al. (U.S. Pat. App. Pub. No. 2016/0267110, hereinafter deValk).

As to independent claim 1, Phillipps teaches:
A system, comprising (Abstract):
a repository configured to store plurality of trained machine learning models… a data source linked to prediction features of a trained machine learning model used in a prediction by the trained machine learning model, from among the plurality of trained machine learning models (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
one or more processors coupled to the repository, the one or more processors being configured to (Paragraphs 30 and 37, processor(s)):
… to the prediction features of a trained machine learning model of the plurality of trained machine learning models to (Figure 2B, machine learning ensembles 222):
display… a visual representation of data elements… to the prediction features of the trained machine learning model for performing first operations on changing, 
obtain resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a data element, from among the data elements, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a 
Phillipps does not appear to expressly to store a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source; generate, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata; and display, based on the respective metadata, a visual representation of data elements, including information about values for the data elements, of a schema of a data source linked.
deValk teaches to store a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source (Figure 1, data records 102, metadata 114, metadata library 116); generate, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Figure 4. Paragraph 11, FIG. 4 illustrates an example graphical user interface for an application that is usable to view and analyze data stored in a generated data store based on metadata in the metadata library); and display, based on the respective metadata, a visual representation of data elements, including information about values for the data elements, of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).

As to dependent claim 2, Phillipps further teaches the UI is further configured for executing second operations which include one or more of creating, updating, reading, and deleting the trained machine learning models and corresponding metadata stored in the repository (Figure 6).

As to dependent claim 4, Phillipps further teaches the UI is provided via a web server for viewing and selecting the payload of data (Paragraph 34, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). Paragraph 71, display or otherwise present machine learning results to multiple users using electronic display devices 110 of different client computing devices 104, such as the depicted desktop computer, mobile phone, and tablet devices).

As to dependent claim 5, Phillipps further teaches:
the respective metadata is collected during a training of the trained machine learning model and corresponded to the data source linked to the trained machine learning model (Paragraph 128, the machine learning compiler module 302 evaluates learned functions from the function 
the one or more processors being further configured to,
generate a model UI displaying selections representing the plurality of trained machine learning models (Figure 5), and
in response to a selection, through the model UI, of the trained machine learning model… corresponding to the trained machine learning model (Figure 1C).
Phillipps does not appear to expressly teach obtain the respective metadata from the repository to automatically dynamically generate the UI.
deValk teaches obtain the respective metadata from the repository to automatically dynamically generate the UI (Paragraph 74, generating a graphical user interface that provides outputs dynamically based on the data stored in the updated data store, schema configuration, and metadata library).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).

As to independent claim 7, Phillipps teaches:
A non-transitory computer readable medium that stores instructions, which when executed by a computer execute a process comprising (Abstract. Paragraph 32, 33, and 38):
storing, in a repository, a plurality of trained machine learning models… a data source linked to prediction features of a trained machine learning model used in a prediction by the trained machine learning model, from among the plurality of trained machine learning models (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
… to the prediction features of a trained machine learning model of the plurality of trained machine learning model to (Figure 2B, machine learning ensembles 222):
display… a visual representation of data elements… linked to the prediction features of the trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the data elements, resulting in a dynamic update to the UI to interact with the prediction features of the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as 
obtaining resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a data element, from among the data elements, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Paragraph 116).
Phillipps does not appear to expressly teach a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source; generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata; and display, based on the respective metadata, a visual representation of data elements, including information about values for the data elements, of a schema of a data source linked.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).

As to dependent claim 8, Phillipps further teaches:
the metadata is collected during a training of the trained machine learning model and corresponded to the data source linked to the trained machine learning model (Paragraph 128, the machine learning compiler module 302 evaluates learned functions from the function generator module 301 using test data to generate evaluation metadata. Paragraph 135, based on evaluation metadata from the metadata library 314, the feature selector module 304 determines which features from initialization data and/or training data are adding noise, are not predictive, are the least effective, or the like, and excludes the features from the machine learning ensemble 222), and
the process further comprises,
generating a model UI displaying selections representing the plurality of trained machine learning models (Figure 5), and
in response to a selection, through the model UI, of the trained machine learning model… corresponding to the trained machine learning model (Figure 1C).
Phillipps does not appear to expressly teach obtaining the respective metadata from the repository to automatically dynamically generate the UI.
deValk teaches obtaining the respective metadata from the repository to automatically dynamically generate the UI (Paragraph 74, generating a graphical user interface that provides outputs dynamically based on the data stored in the updated data store, schema configuration, and metadata library).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).

As to independent claim 10, Phillipps teaches:
A method performed in a system, the method comprising (Abstract):
storing plurality of machine learning models (Figure 2B, machine learning ensembles 222):
configuring a plurality of data sources for use in the system (Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
ingesting training data from a configured data source, from among the plurality of configured data sources (Figure 4, data receiver module 300);
identifying a scenario for a prediction (Paragraph 92, a goal or action for which specific machine learning was generated);
training the plurality of machine learning models, a machine learning model, from among the plurality of machine learning models, trained on the ingested training data for the identified scenario to link configured data source, from among the plurality of configured data sources, to the trained machine learning model (Paragraph 172, the function generator module 301 generates 604 a plurality of learned functions from multiple classes based on the received 602 training data);
collecting and storing, during the training of the plurality of machine learning models… a configured data source, from among the plurality of configured data sources, linked to prediction features of a corresponding trained machine learning model used in a prediction by the trained machine learning model, from among plurality of trained machine learning models (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
… to the prediction features of a trained machine learning model of the plurality of trained machine learning model to (Figure 2B, machine learning ensembles 222):
display… a visual representation of data elements… to the prediction features of the trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the data elements, resulting in a dynamic update to the UI to interact with the prediction features of the trained machine learning model based on the changed payload of data 
obtaining resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a data element, from among the data elements, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. 
Phillipps does not appear to expressly teach a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a configured data source; generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata; display, based on the respective metadata, a visual representation of data elements, including information about values for the data elements, of a schema of a configured data source, from among the plurality of configured data sources, linked.
deValk teaches a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a configured data source (Figure 1, data records 102, metadata 114, metadata library 116); generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Figure 4. Paragraph 11, FIG. 4 illustrates an example graphical user interface for an application that is usable to view and analyze data stored in a generated data store based on metadata in the metadata library); display, based on the respective metadata, a visual representation of data elements, including information about values for the data elements, of a schema of a configured data source, from among the plurality of configured data sources, linked (Paragraph 66, list of fields is determined by the metadata in the metadata library specified by the particular schema configurations associated with the data store 122).


As to dependent claim 11, Phillipps further teaches interacting with the trained machine learning model through the automatically dynamically created UI served by a web server or through an application programming interface in an application provided by an application server (Paragraph 34, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). Paragraph 71, display or otherwise present machine learning results to multiple users using electronic display devices 110 of different client computing devices 104, such as the depicted desktop computer, mobile phone, and tablet devices. Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as increasing action counts .

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Phillipps in view of deValk and Lee et al. (U.S. Pat. App. Pub. No. 2015/0379429, hereinafter Lee).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the data elements of the schema of the data source linked to the prediction features are configured to be sorted according to a contribution to the prediction by the trained machine learning model for use in the system.
Lee teaches the data elements of the schema of the data source linked to the prediction features are configured to be sorted according to a contribution to the prediction by the trained machine learning model for use in the system (Paragraph 265, the model generator may identify some selected number (or some selected fraction) of the features that are to be removed. In one embodiment, for example, the 10% least significant features may be identified, e.g., based on the absolute values of weights assigned to the features of the feature set. In some embodiments, the relative contribution of the features to a prediction (which is computed at least in part using the weighted sums of the feature values) may be assumed to be proportional to the absolute value of their weights. The task of identifying the 10% least important features may thus be equivalent to identifying the 10% of the weights that have the smallest absolute value. An exact identification of such a fraction of the features may require sorting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of .

Claims 6, 9, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Phillipps in view of deValk and Dengler et al. (U.S. Pat. App. Pub. No. 2007/0130205, hereinafter Dengler).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the value information includes information to provide an override for a possible value or a range of values associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI.
Dengler teaches the value information includes information to provide an override for a possible value or a range of values associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified by deValk to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the value information includes information to provide an override for a possible or a range of value associated with the data 
Dengler teaches the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified by deValk to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to dependent claim 12, the rejection of claim 10 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI.
Dengler teaches the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified by deValk to include the metadata driven user interface techniques of Dengler to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123